UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4386


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

BRIAN O. BOBO,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:08-cr-01012-GRA-1)


Submitted:   May 17, 2010                   Decided:   June 18, 2010


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,  Assistant      Federal   Public   Defender,
Greenville, South Carolina, for       Appellant.    William Corley
Lucius, Assistant United States       Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brian      O.    Bobo        appeals    the    sentence          of   thirty-seven

months’    imprisonment               and    three     years       of     supervised       release

imposed following his guilty plea to conspiracy to defraud the

United     States,         in     violation           of     18    U.S.C.        § 286     (2006).

Appellate       counsel         has    filed     a    brief        pursuant       to    Anders     v.

California,         386    U.S.        738     (1967),        questioning            whether     the

district       court      erred       in     sentencing       Bobo       to     three    years    of

supervised release, but concluding that there are no meritorious

grounds for appeal.                   Bobo did not file a pro se supplemental

brief    and    the    Government            elected       not     to    file    a     brief.      We

previously placed this case in abeyance pending the outcome of

United States v. Peake, No. 08-5132.                               As our mandate has now

issued in Peake, this case has been removed from abeyance, and

is ripe for review.

               “Regardless of whether the sentence imposed is inside

or outside the Guidelines range, the appellate court must review

the sentence under an abuse-of-discretion standard.”                                      Gall v.

United States, 552 U.S. 38, 51 (2007).                                  Appellate courts are

charged     with       reviewing            sentences        for        both    procedural       and

substantive reasonableness.                   Id.

               In   determining             procedural        reasonableness,            we     first

assess     whether        the     district           court       properly       calculated        the



                                                 2
defendant’s advisory guidelines range.                     Gall, 552 U.S. at 49-50.

We then determine whether the district court failed to consider

the    18   U.S.C.    § 3553(a)          (2006)         factors    and     any    arguments

presented by the parties, treated the guidelines as mandatory,

selected    a     sentence       based    on       “clearly     erroneous        facts,”    or

failed to sufficiently explain the selected sentence.                                Id. at

51; United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

Finally,     we     review       the     substantive          reasonableness        of     the

sentence,        “taking     into         account         the     ‘totality        of      the

circumstances, including the extent of any variance from the

Guidelines range.’”          Pauley, 511 F.3d at 473 (quoting Gall, 552

U.S. at 51).

            We     afford    sentences         that      fall     within    the    properly

calculated      guidelines        range    a       presumption     of    reasonableness.

See Gall, 552 U.S. at 51.              This presumption can be rebutted only

by    showing     “that    the    sentence         is   unreasonable       when    measured

against the § 3553(a) factors.”                    United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks and

citation omitted).

            Though Bobo’s counsel assigns error to the district

court’s imposition of three years of supervised release, we note

that Bobo’s entire sentence is procedurally unreasonable, as the

district court failed to adequately explain it.                              We recently



                                               3
held, in United States v. Carter, 564 F.3d 325 (4th Cir. 2009),

that     a        district       court     must       conduct     an   “individualized

assessment” of the particular facts of every sentence on the

record, whether the court imposes a sentence above, below, or

within the guidelines range.                    Id. at 330.        Here, the district

court summarized its reasons for Bobo’s sentence as follows:

       After having considered the Sentencing Reform Act of
       1984, and the advisory nature of the sentencing
       guidelines, and the discretionary nature of the
       sentencing factors in 18 U.S.C. § 3553(a), it is the
       sentence of this court that you, Brian O. Bobo, are
       hereby committed to the custody of the Bureau of
       Prisons for a term of 37 months.

The    district          court    failed     to       provide    any   reasons     why    a

guidelines sentence was appropriate for Bobo or why it chose to

sentence him at the low end of the advisory guideline range.

Therefore, it is clear that the district court failed to provide

an individualized assessment as required by Carter.

              However, Bobo did not object to the adequacy of the

district court’s explanation in the district court.                               Where a

defendant         does    not    object    to     a   district    court’s    failure     to

explain an imposed sentence, or otherwise preserve the issue for

review       by    requesting       a     sentence      shorter    than     the   one    he

received, this court’s review is for plain error.                            See United

States v. Lynn, 592 F.3d 572, 576-78 (4th Cir. 2010).                               Under

plain error review,



                                                4
       an appellate court may correct an error not brought to
       the attention of the trial court if (1) there is an
       error (2) that is plain and (3) that affects
       substantial rights. If all three of these conditions
       are met, an appellate court may then exercise its
       discretion to notice a forfeited error, but only if
       (4)   the  error   seriously   affects  the  fairness,
       integrity,   or    public    reputation  of   judicial
       proceedings.

United       States     v.   Carr,     303    F.3d    539,     543    (4th     Cir.       2002)

(internal quotation marks, citations, and alterations omitted).

In the sentencing context, an error affects substantial rights

if the defendant can show that the sentence imposed “was longer

than   that       to   which    he    would    otherwise       be    subject.”           United

States       v.   Washington,        404     F.3d    834,     849     (4th     Cir.       2005)

(internal quotation marks and citation omitted).

               The     district      court    sentenced       Bobo    before       we    issued

Carter, and thus without the benefit of that opinion.                                   Even if

we were to deem the district court’s error plain, however, it

did    not    affect     Bobo’s       substantial      rights.            Bobo’s    attorney

requested a prison sentence of thirty-seven months, which fell

at    the    bottom     of     the   guideline       range.         The    district       court

acquiesced, and imposed a period of incarceration of thirty-

seven months.           Accordingly, because Bobo cannot show that the

district court’s failure to provide an individualized assessment

on the record resulted in a longer sentence than would otherwise




                                              5
have    been    imposed,    the    error     did     not    affect     his   substantial

rights, and is therefore not cognizable on appeal.

               Bobo’s attorney’s substantive claim, that the district

court    erred    in    sentencing     him     to    three     years    of    supervised

release, is equally unavailing.                As Bobo’s offense of conviction

was a Class C felony, see 18 U.S.C. § 3581(b)(3) (2006), the

guidelines recommend a term of supervised release of at least

two but not more than three years.                         United States Sentencing

Guidelines      Manual     § 5D1.2(a)(2).           Because     Bobo’s       sentence    of

three years of supervised release following his active prison

term    fell    within   that     range,     we     afford    it   a   presumption       of

reasonableness.         As Bobo is unable to show that the sentence is

unreasonable when measured against the § 3553(a) factors, this

claim is without merit.

               We have reviewed the entire record in accordance with

Anders    and    have    not      identified        any    meritorious       issues     for

appeal.        Accordingly, we affirm the judgment of the district

court.    This court requires counsel to inform Bobo, in writing,

of his right to petition the Supreme Court of the United States

for further review.            If the client requests such petition be

filed, but counsel believes that doing so would be frivolous,

counsel may move this court to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served



                                           6
on the client.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7